 



[tlogo.jpg]

 

April 17, 2014

 

Michael Steib

 

Re: Amendment to Employment Agreement

 

Dear Michael,

 

You and XO Group Inc. (the “Company”) entered into an employment agreement dated
June 28, 2013 (the “Employment Agreement”).

 

This amendment to the Employment Agreement (the “Amendment”) amends the
Employment Agreement to restate the definition of “Good Reason” to read as
follows:

 

“d.           For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s written consent: (i) a material reduction in Executive’s then
current Base Salary or annual bonus or LTIP opportunity; (ii) a relocation of
Executive’s principal place of business by more than 20 miles; (iii) a material
breach of this Agreement by the Company; (iv) any diminution of Executive’s
title; (v) a material diminution in Executive’s duties, authorities or
responsibilities as set forth in Section 2(a) of this Agreement or any breach of
the second sentence of Section 2(a); (vi) a change in the reporting structure
whereby (A) Executive is required to report to a Company officer other than the
CEO or to a CEO other than David Liu, or (B) after June 30, 2014, any one or
more of the non-CEO executive officers do not report directly to Executive or
his designee; or (vii) at any time after a Change in Control (as defined below),
the material and repeated interference by the Board with the discharge of
Executive’s duties, authorities or responsibilities hereunder; provided that
Good Reason shall only be deemed to have occurred if, no later than thirty (30)
days following the time Executive learns of the circumstances constituting Good
Reason, Executive provides a written notice to the Company containing reasonable
details of such circumstances and within thirty (30) days following the delivery
of such notice to the Company, the Company has failed to cure such
circumstances. Additionally, Executive must terminate his employment within six
(6) months of Executive’s knowledge of the occurrence of the circumstances
constituting Good Reason for such termination to be Good Reason.”

 

This Amendment may be executed in two or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

 

[Signature Page Follows]

 

 

 

 

To the extent not expressly amended hereby, your Employment Agreement remains in
full force and effect. Please indicate your agreement to the above terms by
signing below.

 

  Very truly yours,   XO GROUP INC.       /s/ Gillian Munson   Gillian Munson  
Chief Financial Officer

 

ACCEPTED AND AGREED:       /s/ Michael Steib   Michael Steib       Dated: April
17, 2014        

 

 

 

